DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
1. Claim 47 is new.
2. The 103 rejection of record has been amended to address new claim 47.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 16-20 and 22-25 remain rejected and new claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US 2015/0099267 A1, published 5/9/2015) in view of Green et al. (US 2010/0112691 A1) and Usta et al. (2014, Ann. Transl. Med., Vol. 2(10), pgs. 1-9) for reasons of record in the Final Office Action mailed on 2/2/2022 (and repeated below).


Regarding claims 1 and 47, Schlegel et al. teach a method of continuously culturing pancreatic islet cells comprising:
a) culturing the cells in the presence of a cell culture medium, and 
b) inhibiting the activity of ROCK during culturing (pg. 1 parags. 0005-0006, pg. 3 parags. 0038-0039, pg. 7 parags. 0064 and 0074).
Regarding claims 2 and 47, Schlegel teaches that the pancreatic islet cells are primary cells (pg. 4 parags. 0040-0041).
Regarding claim 3, Schlegel teaches that the pancreatic islet cells are not primary cells (pg. 4 parag. 0040).
Regarding claim 4, Schlegel teaches that the pancreatic islet cells are tumor cells (pg. 4 parag. 0040).
Regarding claim 5, Schlegel teaches that the culture medium comprises serum or a serum replacement (pg. 7 parag. 0072).
Regarding claim 7, Schlegel teaches that ROCK1 or ROCK2 can be used (pg. 8 parag. 0079).
Regarding claims 8 and 9, Schlegel teaches that Y-27632, HA1100, HA1077 and GSK429286 can be used (pg. 8 parag. 0081).
Regarding claim 10, Schlegel teaches that an RNAi specific for ROCK1 can be used (pg. 8 parag. 0082).
Regarding claim 11, Schlegel teaches passaging the pancreatic islet cells after inhibiting ROCK and placing the passaged cells in a cell culture in which ROCK is not being inhibited (pg. 10 parag. 0092).
Regarding claim 16, Schlegel teaches a method of stimulating the growth of pancreatic islet cells comprising:
a) culturing the cells in the presence of a cell culture medium, and
b) inhibiting the activity ROCK during culturing,
whereby culturing the pancreatic islet cells while inhibiting the activity of the Rho kinase will stimulate the growth of the pancreatic islet cells (pg. 1 parags. 0005-0006 and 0012, pg. 3 parags. 0038-0039, pg. 7 parags. 0064 and 0074).
Regarding claim 17, Schlegel teaches that the pancreatic islet cells are primary cells (pg. 4 parags. 0040-0041).
Regarding claim 18, Schlegel teaches that the pancreatic islet cells are not primary cells (pg. 4 parag. 0040).
Regarding claim 19, Schlegel teaches that the pancreatic islet cells are tumor cells (pg. 4 parag. 0040).
Regarding claim 20, Schlegel teaches that the culture medium comprises serum or a serum replacement (pg. 7 parag. 0072).
Regarding claim 22, Schlegel teaches that ROCK1 or ROCK2 can be used (pg. 8 parag. 0079).
Regarding claims 23 and 24, Schlegel teaches that Y-27632, HA1100, HA1077 and GSK429286 can be used (pg. 8 parag. 0081).
Regarding claim 25, Schlegel teaches that an RNAi specific for ROCK1 can be used (pg. 8 parag. 0082).
Schlegel does not teach:
(i) cell not cultured in the presence of feeder cells and cell culture medium not conditioned with feeder cells.

(i) Regarding feeder-free cell conditions for culturing, Green et al. teach a method of cell culture using pancreatic cells (eg. islets) using serum free and feeder free culture conditions (claims 1, 6, 13, 17 and parags. 0102 and 0116).
	(i) Regarding the benefits of xeno-free culture, Usta et al. teach:
“Cell culture is one of the most common methods used to recapitulate a human disease environment in a laboratory setting. Cell culture techniques are used to grow and maintain cells of various types including those derived from primary tissues, such as stem cells and cancer tumors. However, a major confounding factor with cell culture is the use of serum and animal (xeno) products in the media. The addition of animal products introduces batch and lot variations that lead to experimental variability, confounds studies with therapeutic outcomes for cultured cells, and represents a major cost associated with cell culture. Here we report a commercially
available serum-free, albumin-free, and xeno free (XF) media (Neuro-PureTM) that is more cost-effective than other commercial medias. Neuro-Pure was used to maintain and differentiate various cells of neuronal lineages, fibroblasts, as well as specific cancer cell lines; without the use of contaminants such serum, albumin, and animal products. Neuro-Pure allows for a controlled and reproducible cell culture environment that is applicable to translational medicine and general tissue culture.” (see Abstract)
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Schlegel regarding a method of continuously culturing pancreatic islet cells with the teachings of Green regarding the feeder-free cell culture of pancreatic islets and the teachings of Usta regarding the benefits of xeno-free cell culture to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Usta teaches that a major confounding factor with cell culture is the use of serum and animal (xeno) products in the media and that the addition of animal products introduces batch and lot variations that lead to experimental variability, confounds studies with therapeutic outcomes for cultured cells, and represents a major cost associated with cell culture. Thus culturing the cells of Schlegel under free-free conditions would be an obvious improvement in view of the teachings of Usta.
	There would have been a predictable degree of success that the pancreatic islet cells of Schlegel could be cultured under free-free conditions since Green demonstrated successful cell culture of pancreatic islet cells without feeder-cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that while the Advisory Action relies on Green to show successful culturing of pancreatic cells using serum free and feeder free culture conditions, Green provides no actual evidence or demonstration of culturing pancreatic islet cells without the presence of feeder cells, or without a medium not conditioned with feeder cells. Rather, the cell culturing methods demonstrated in Green use human embryonic stem cells (see Examples 1-3, 6-22 of Green) or mouse embryonic stem cells (see Examples 4 and 5 of Green). The skilled artisan would not learn from Green that pancreatic islet cells can be successfully cultured without the presence of feeder cells, or with a cell culture medium that is not conditioned with feeder cells, and therefore the skilled artisan would not find in Green a reasonable expectation of success that the pancreatic islet cells of Schlegel could be cultured without feeder cells or without a cell culture medium that is conditioned with feeder cells. And for similar reasons, there would be no reasonable expectation from Green of successfully culturing pancreatic islet cells that are primary or secondary cells from normal or abnormal pancreatic tissue, without the presence of feeder cells, or without a cell culture medium that is not conditioned with feeder cells, as set forth in claim 2 or instant claim 47.
Applicant also maintains that Schlegel teaches away from excluding feeder cells or not using medium conditioned with feeder cells. One of ordinary skill in the art would understand that Schlegel teaches the inclusion of feeder cells or the use of feeder cell-conditioned media in its culturing methods, and is silent to the notion of a culture method in which feeder cells are not involved.
Further, as noted previously, Example 10 of Schlegel showed that culture conditions in which feeder cells are excluded led to lower cell growth rates than conditions that included the use of feeder cells. Thus, based on Schlegel, one of ordinary skill in the art would not consider culture methods that exclude feeder cells or that does not use medium conditioned with feeder cells. And the skilled artisan would certainly have no reasonable expectation that pancreatic islet cells can be successfully cultured without feeder cells or without a medium conditioned with feeder cells—an expectation that, as established above, is not provided by Green, or by Usta.
Examiner’ Response
While Applicant’s arguments have been fully considered but are not found persuasive. The specification defines pancreatic islet cells as:
“a cell or cells that are typically found within the Islets of Langerhans in a functioning pancreas. Any cell normally found within the Islets of Langerhans is considered a “islet cell” or a pancreatic islet cell” for the purposes of the present invention. In one embodiment, an islet cell is a “beta cell” or a “beta islet cell,” which normally produces insulin. Other cells within the islets of Langerhans include “alpha cells” or “alpha islet cells,” which normally produce glucagon, “delta cells” or “delta islet cells,” which normally produce somatostatin, “epsilon cells” or “epsilon islet cells,” which normally produce ghrelin, “gamma cells” or “gamma islet cells,” (or “PP cells) which normally produce pancreatic polypeptide (PP). Any of these cells are considered to be “islet cells” for the present invention.” (parag. 19 lines 1-9).
	As cited in the rejection above, Green teaches:
“Still other embodiments of the present invention relate to cell cultures of "pancreatic endocrine cells," "pancreatic hormone secreting cells", "pancreatic islet hormone expressing cell," or equivalents thereof refer to a cell, which has been derived from a pluripotent cell in vitro” (parag. 102 lines 1-5).
	While the pancreatic islet hormone expressing cells of Green may be derived from an ES cells, they are, by the definition of the specification, pancreatic islet cells. An insulin-expressing β cell of Green is a cell normally found in the Islets of Langerhans of a functioning pancreas. Thus the teachings of Green provide the motivation and expectation of success that cells normally found in the Islets of Langerhans can be cultured in serum and feeder-free conditions. 
	Regarding the teachings of Schlegel, these arguments are also not found persuasive. Example 10 of Schlegel, while comparing cells cultured on feeder vs. no feeders, is culturing human primary prostate epithelial cells (HPECs) using a “synthetic cell culture medium designed for prostate epithelial cells” (parag. 139 lines 3-5). The ordinary artisan would find that while the results for feeders vs. non-feeders for HPECs would indicate using feeder cells is beneficial, the culture conditions and cells of Example 10 are not analogous to the islets cells of the claimed method and thus would not be motivated away from using feeders as demonstrated in Example 10 since the culture conditions are not analogous to the culture of islet cells.
	Thus, for the reasons above and of record the rejection is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632